Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
The office action is being examined in response to the application submitted by the Applicant on June 15, 2020.
Claims 1-20 are pending and have been examined. 
This action is made NON-FINAL.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:

Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claims 1, 7, 14 and 19 are directed to a process (claim 1) and a system (claim 7) a machine (claim 14) and a machine (claim 19). Therefore, the independent claims along with the respective claims dependent thereupon are directed to a statutory category of invention. Under Step 2A, Prong One of the 2019 PEG, the claims recite machines, a system, and a process of performing actions e.g., organizing human activity as described further below. 
Using limitations of claim 7 to illustrate, the claim recites the limitations (abstract language emphasized in bold; additional claim limitations underlined): [a] machine learning system automatically to generate a policy for a user of a shared vehicle, the system comprising: a plurality of data sources; a data pipeline, communicatively coupled to the plurality of data sources, to: access the plurality of data sources and retrieve a plurality of data items associated with a user and a shared vehicle, the user not being the owner of the shared vehicle; extract a plurality of features from the plurality of data items; construct a feature vector representing the plurality of features; using a machine learner, generating a classification associated with the user based on the feature vector; and generate the policy for the user based on the classification, the policy insuring the vehicle for a limited duration. 
These limitations under their broadest reasonable interpretation cover performance of the limitations under the abstract grouping commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations), along with the recitation of generic computer components. See MPEP 2106.04(a). The claimed inventions allow for, {generating} a policy for {a} user based on the classification of the user {…}, which is a commercial interaction, specifically, a commercial interaction involving sales activities or behaviors. Neither the general recitation of a plurality of data sources; a data pipeline, communicatively coupled to the plurality of data sources, a machine learner, computer or processor, nor the use of client device, take the claim out of the methods of organizing human activity grouping. Thus, the claims recite an abstract idea.
Under Step 2A, Prong Two of the 2019 PEG, the judicial exception is not integrated into a practical application. In particular, the claims recite additional elements including, {accessing} the plurality of data sources and {retrieving} a plurality of data items associated with a user and a shared vehicle {…}; {extracting} a plurality of features from the plurality of data items; {constructing} a feature vector representing the plurality of features; {…} generating a classification associated with the user based on the feature vector {…}. These functions are recited at a high level of generality (i.e., as a general means of retrieving data associated with a user and vehicle and generating a classification associated with the user), which amounts to mere data gathering and transmission of data which are forms of insignificant extra-solution activity. See MPEP 2106.05(g).
	Further, the additional elements including a plurality of data sources; a data pipeline, communicatively coupled to the plurality of data sources, a machine learner, computer or processor, or the use of client device, are recited at a high-level or generality (e.g., as a generic computer network performing generic computer functions, such that it amounts to no more than generally linking the use of the judicial exception to a particular technological environment or field of use (e.g., a computer network). See MPEP 2106.05(h).
Accordingly, the combination of the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea.
Under Step 2B of the 2019 PEG, the claims fail to include additional elements that amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements in the claims amount to no more than generally linking the use of the judicial exception to a particular technological environment or field of use (see MPEP 2106.05(h)). Generally linking the use of the judicial exception to a particular technological environment or field of use using generic computer components cannot provide an inventive concept.
Furthermore, under Step 2B of the 2019 PEG, the additional elements found to be insignificant extra-solution activities under Step 2A Prong Two, are re-evaluated to determine if the elements are more than what is well-understood, routine and conventional activity in the field. Applicant’s Specification does not provide any indication that additional limitations including a plurality of data sources and a data pipeline, communicatively coupled to the plurality of data sources  {for accessing} the plurality of data sources and {retrieving} a plurality of data items associated with a user and a shared vehicle, amount to no more than mere instructions to apply the exception using generic computer components. In addition, as cited in MPEP 2106.05[d][ii], the mere receiving or transmitting of data over a network is well-understood, routine, and conventional functions when claimed in a merely generic manner, as claimed.
Accordingly, the receiving and transmitting limitations are well understood, routine, and conventional activities as is supported under Berkheimer. Thus, the claims are not patent eligible.
Moreover, the limitations of the claims dependent on claims 1, 7, 14, and 19 when analyzed both individually and in combination are also held to be patent ineligible under 35 U.S.C. 101, based on the same reasoning as discussed above; further, the additional limitations fail to establish that the claims are not directed to an abstract idea. As a result, dependent claims merely further define the abstract idea. 
The additional limitations of the dependent claim(s) when considered individually and as an ordered combination do not amount to significantly more than the abstract idea. Viewing the claim limitations as an ordered combination does not add anything further than looking at the claim limitations individually. When viewed either individually, or as an ordered combination, the additional limitations do not amount to a claim as a whole that is significantly more than the abstract idea. 
Accordingly, claims 1-20 are not directed to patent eligible subject matter.

Claim Rejections - 35 USC §103

























































































































































































In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.












































The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. §103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6, and 14-20 are rejected under 35 U.S.C. §103 as being unpatentable over U.S. App. Pub. No. US 20130013347A1 to Ling, in view of US 20180365533 A1 to Sathyanarayana, and further in view of JP 2005001643 A to Kishimoto.
(Changes to claim language enclosed in brackets, claim language emphasized in Bold)
Regarding claim 1: 
Ling teaches:
1. A method, comprising: receiving, {by a computing system from a client device, image data including a machine code; decoding, using at least one processor, the machine code} to identify a user associated with the client device; 
Ling at least at Fig. 2, [0060], [0067] teaching, a driver input interface or console that allows the vehicle operator to enter an identifier (e.g., identification number) so that recorded characteristics may be associated with a particular machine operator. Alternatively, the console may include or interface a biometric sensor, such as a fingerprint or retinal scanner to identify an operator, for example. A driver authentication system may validate a driver when multiple drivers (e.g., same family members, multiple users, etc.,) operate a vehicle. Each may have different ratings (e.g., driver rating, safety score, insurance rating/score, etc.) that may be used in insurance or risk computations. 
retrieving, using the at least one processor, a plurality of data sources associated with the user and a shared vehicle associated with the user; 
Ling at least at Fig. 2, 6 {“520” Collecting information from multiple sources associated with driver} [0007], [0048] discussing, The drawings illustrate exemplary embodiments and are not intended to limit the subject matter claimed. Some of the figures show systems and/or methods that monitor, record and/or communicate risk-based or insurance-related data. The data may be used to quantify risk, determine a level of risk, or determine a rating or a cost of insurance [0049], [0211] {retrieving driver data from multiple sources e.g., driver current events, historical data, etc.}     
generating, using the at least one processor, a policy for the user {…}, wherein the user is not an owner of the shared vehicle, and the policy insures the user for a limited duration.  
NO PATENTABLE WEIGHT: Negatively recited limitation, “wherein the user is not an owner of the shared vehicle.” MPEP 2115: A claim is only limited by positively recited elements. Thus, "[i]nclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims." In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963); see also In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935).
Ling at least at [0226] teaching, users may review data {…} after such reviews, or instead of them, the current or non-customer may transmit the recorded data to the insurer for the insurer's review and analysis. The analysis may determine a price (e.g., prospective or retrospective) for time limited insurance coverage policy.

Ling does not explicitly teach but Sathyanarayana teaches: 

extracting, using the at least one processor, a plurality of features from the plurality of data sources; building a feature vector representing the plurality of features; inputting the feature vector into a machine learner to generate a classification of the user; and 
{generating the policy} based on the classification of the user {…}
Sathyanarayana [0019] teaching blocks S110-S150 and/or other portions of the method can employ a plurality of machine learning approaches {e.g., vector quantization; classification, etc.}; [0063] teaching, inputs to Block S130 include an exterior event and an interior event, as determined in relation to portions of Block S100 (e.g., Block S110, Block S120, etc.). Inputs to Block S130 can thus include vehicle operational data, vehicle context data, and/or driver behavior data as described above, and/or any other suitable data. Block S130 functions to produce an enriched (e.g., multivariate, weighted) dataset obtained by collecting interior event data and exterior event data from a population of vehicles and/or drivers. Block S130 can also function to determine the context, optionally including driver behavior, of a vehicle operational datum (e.g., a parameter value of one of any suitable vehicle operational parameter or characteristic).

It would have been obvious to one having ordinary skill in the art just before the effective filing date of the claimed invention to modify the system taught by Ling to substitute extracting a plurality of features from the plurality of data sources, building a feature vector representing the plurality of features and inputting the feature vector into a and using machine learning model for generating a policy based on the classification of the user {driver} as taught in Sathyanarayana above {e.g., based on the output of the machine learning model [i.e., “classification,” generating a time limited insurance coverage policy [See Ling cited above at [0226]]}. This is common to the same field of endeavor of systems and methods for extracting a plurality of features from the plurality of data sources {and} analyzing operation information of a vehicle. The combination amounts at least to combining prior art elements according to known methods to yield predictable results. As such, there exist a need to facilitate a better system and method for using machine learning models {for generating user insurance policies}, based on machine learning model classification of users {e.g., drivers} as taught in Sathyanarayana at least at [0019] and Abstract.

Ling does not explicitly teach but Kishimoto teaches: 

{…} by a computing system from a client device, image data including a machine code; decoding, using at least one processor, the machine code 
Kishimoto [0031] The driving support device according to the present invention is a driving support device for supporting driving of a vehicle, etc., and a first identification information storage for storing identification information for identifying a person authorized to use the vehicle. Means, first personal information storage means for storing personal information relating to the person authorized to use the vehicle, {i.e., “information obtained” [decoded] from an “image recognition means for recognizing a license image,”} and the first identification information storage means for judging whether or not the owner of the license is the authorized person of use of the vehicle based on the identification information stored in the vehicle, and the first use authorized person judgment When the means determines that the owner of the license is an authorized person to use the vehicle

It would have been obvious to one having ordinary skill in the art just before the effective filing date of the claimed invention to modify the system taught by Ling to substitute {receiving} from a client device, image data including a machine code {and} decoding, using at least one processor, the machine code to identify a user as taught in Kishimoto above, which is common to the same field of endeavor of systems and methods for extracting a plurality of features from the plurality of data sources {and} analyzing operation information of a vehicle. The combination amounts at least to combining prior art elements according to known methods to yield predictable results. As such, there exist a need to facilitate a better system and method for {receiving} from a client device, image data including a machine code {and} decoding, using at least one processor, the machine code to identify a user as taught in Kishimoto at least at [0031].

 

Regarding claim 2: 
Ling teaches:
2. The method of claim 1, wherein the image data represents a driver's license of the user, and the machine code is a bar code.  
Applicant’s recited “machine code” has been given its broadest reasonable interpretation as supported by Applicant’s Specification at [0015] “In some examples, a computing system of a network-based application service can receive image data, including a machine code from a client device.”
Ling [0223] Data validation or verification may also be part of the process of assigning the level of risk at 726 and/or in setting the price or cost of insurance at 734. {…} teaching, the device 300 or machine include[s] an optional interface that allows a user to enter {scan codes} information (e.g., operator identification, code numbers, I.D. cards, biometric scans), this information may be received and stored in the memory of the device 300.

Regarding claim 3: 
Ling teaches:
3. The method of claim 1, wherein the plurality of data sources includes at least one of mobile sensor data, driver data, vehicle data, credit data, and social network data.
Ling at least at Fig. 2, 6 {“520” Collecting information from multiple sources associated with driver} [0007], [0048] discussing … systems and/or methods that monitor, record and/or communicate risk-based or insurance-related data. The data may be used to quantify risk, determine a level of risk, or determine a rating or a cost of insurance [0049], [0211] {retrieving driver data from multiple sources e.g., driver current events, historical data, etc.}     

Regarding claim 4: 
     Ling in combination with the references above teach the limitations of claim 1; Sathyanarayana teaches:
4. The method of claim 1, wherein the plurality of features includes at least one of a Boolean feature, a numeric feature, a date feature, a text feature, an image feature and an application-specific feature.  
Sathyanarayana [0019] teaching blocks S110-S150 and/or other portions of the method can employ a plurality of machine learning approaches {e.g., vector quantization; classification, etc.}; [0063] teaching, inputs to Block S130 include an exterior event and an interior event, as determined in relation to portions of Block S100 (e.g., Block S110, Block S120, etc.). Inputs to Block S130 can thus include vehicle operational data, vehicle context data, and/or driver behavior data as described above, and/or any other suitable data. Block S130 functions to produce an enriched (e.g., multivariate, weighted) dataset obtained by collecting interior event data and exterior event data from a population of vehicles and/or drivers. Block S130 can also function to determine the context, optionally including driver behavior, of a vehicle operational datum (e.g., a parameter value of one of any suitable vehicle operational parameter or characteristic).

It would have been obvious to one having ordinary skill in the art just before the effective filing date of the claimed invention to modify the system taught by Ling to substitute extracting a plurality of features from the plurality of data sources, building a feature vector representing the plurality of features and inputting the feature vector into a and using machine learning model for generating a policy based on the classification of the user {driver} as taught in Sathyanarayana above {e.g., based on the output of the machine learning model [i.e., “classification,” generating a time limited insurance coverage policy [See Ling cited above at [0226]]}. This is common to the same field of endeavor of systems and methods for extracting a plurality of features from the plurality of data sources {and} analyzing operation information of a vehicle. The combination amounts at least to combining prior art elements according to known methods to yield predictable results. As such, there exist a need to facilitate a better system and method for using machine learning models {for generating user insurance policies}, based on machine learning model classification of users {e.g., drivers} as taught in Sathyanarayana at least at [0019] and Abstract.

Regarding claim 5: 
Ling teaches:
5. The method of claim 1, wherein the policy is a dynamic insurance policy. 
Ling at least at [0223] teaching, location information retained in the device may be compared against “garage location” information provided by a user (e.g., in a policy renewal form, for example) {e.g., a dynamic policy}. Operator identification and vehicle mileage information may be compared against operator lists and mileage estimates provided by the user (e.g., in policy application forms).

Regarding claim 6: 
Ling teaches:
6. The method of claim 1, comprising: updating {the feature vector} based on changes to the plurality of data sources; 
{…} updating the policy for the user {…}
Ling at least at Fig. 2, 6 {“520” Collecting information from multiple sources associated with driver} [0007], [0048] discussing {…} The {dynamic e.g., sensor data, etc.} is used to quantify risk, determine a level of risk, or determine a rating or a cost of insurance [0049], [0211] {retrieving driver data from multiple sources e.g., driver current events, including “historical data,” etc.}     

Ling does not explicitly teach but Sathyanarayana teaches: 

inputting the updated feature vector into the machine learner to generate an updated classification of the user; and 
{updating the policy} based on the updated classification. 
Sathyanarayana at least at [0019] Block S130 can thus include vehicle operational data, vehicle context data, and/or driver behavior data as described above, and/or any other suitable data. Block S130 functions to produce an enriched (e.g., multivariate, weighted) dataset obtained by collecting interior event data and exterior event data from a population of vehicles and/or drivers. Block S130 can also function to determine the context, optionally including driver behavior, of a vehicle operational datum (e.g., a parameter value of one of any suitable vehicle operational parameter or characteristic); [0064]-[0066] teaching, output of the synchronization, labeling {i.e., classification}, and/or transmitting of the input data {e.g., changing input data sources} can be used for weighting the vehicle operational data, or for any other suitable purpose

It would have been obvious to one having ordinary skill in the art just before the effective filing date of the claimed invention to modify the system taught by Ling to substitute extracting a plurality of {different} features from the plurality of data sources, building a {updated} feature vector representing the plurality of features and inputting the {updated} feature vector into a and using machine learning model for updating a policy based on a updated {different} classification of the user {driver} as taught in Sathyanarayana above {e.g., incremental changes based on dynamic stimuli, the output of the machine learning model [i.e., “classification,” generating or updating a time limited insurance coverage policy based on the sensor/input data [See Ling cited above at [0226]]}. This is common to the same field of endeavor of systems and methods for extracting a plurality of features from the plurality of data sources {and} analyzing operation information of a vehicle. The combination amounts at least to combining prior art elements according to known methods to yield predictable results. As such, there exist a need to facilitate a better system and method for using machine learning models {for updating user insurance policies}, based on machine learning model classification of users {e.g., drivers} as taught in Sathyanarayana at least at [0019] and Abstract.

Regarding claim 14: 
Ling teaches:
14. A non-transitory computer-readable storage medium, the computer-readable storage medium including instructions that when executed by a computer, cause the computer to: receive {…} to identify a user associated with the client device; 
Ling at least at Fig. 2, [0060], [0067] teaching, a driver input interface or console that allows the vehicle operator to enter an identifier (e.g., identification number) so that recorded characteristics may be associated with a particular machine operator. Alternatively, the console may include or interface a biometric sensor, such as a fingerprint or retinal scanner to identify an operator, for example. A driver authentication system may validate a driver when multiple drivers (e.g., same family members, multiple users, etc.,) operate a vehicle. Each may have different ratings (e.g., driver rating, safety score, insurance rating/score, etc.) that may be used in insurance or risk computations. 
retrieve, using the at least one processor, a plurality of data sources associated with the user and a shared vehicle associated with the user; 
Ling at least at Fig. 2, 6 {“520” Collecting information from multiple sources associated with driver} [0007], [0048] discussing, The drawings illustrate exemplary embodiments and are not intended to limit the subject matter claimed. Some of the figures show systems and/or methods that monitor, record and/or communicate risk-based or insurance-related data. The data may be used to quantify risk, determine a level of risk, or determine a rating or a cost of insurance [0049], [0211] {retrieving driver data from multiple sources e.g., driver current events, historical data, etc.}
generate, using the at least one processor, a policy for the user {based on the classification of the user}, wherein the user is not an owner of the shared vehicle, and the policy insures the user for a limited duration.  
NO PATENTABLE WEIGHT: Negatively recited limitation, “wherein the user is not an owner of the shared vehicle.” MPEP 2115: A claim is only limited by positively recited elements. Thus, "[i]nclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims." In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963); see also In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935).
Ling at least at [0226] teaching, users may review data {…} after such reviews, or instead of them, the current or non-customer may transmit the recorded data to the insurer for the insurer's review and analysis. The analysis may determine a price (e.g., prospective or retrospective) for time limited insurance coverage policy.

Ling does not explicitly teach but Sathyanarayana teaches:

extract, using the at least one processor, a plurality of features from the plurality of data sources; 
build a feature vector representing the plurality of features; inputting the feature vector into a machine learner to generate a classification of the user; and 
{generating a policy for the user} based on the classification of the user,
Sathyanarayana [0019] teaching blocks S110-S150 and/or other portions of the method can employ a plurality of machine learning approaches {e.g., vector quantization; classification, etc.}; [0063] teaching, inputs to Block S130 include an exterior event and an interior event, as determined in relation to portions of Block S100 (e.g., Block S110, Block S120, etc.). Inputs to Block S130 can thus include vehicle operational data, vehicle context data, and/or driver behavior data as described above, and/or any other suitable data. Block S130 functions to produce an enriched (e.g., multivariate, weighted) dataset obtained by collecting interior event data and exterior event data from a population of vehicles and/or drivers. Block S130 can also function to determine the context, optionally including driver behavior, of a vehicle operational datum (e.g., a parameter value of one of any suitable vehicle operational parameter or characteristic).

It would have been obvious to one having ordinary skill in the art just before the effective filing date of the claimed invention to modify the system taught by Ling to substitute extracting a plurality of features from the plurality of data sources, building a feature vector representing the plurality of features and inputting the feature vector into a and using machine learning model for generating a policy based on the classification of the user {driver} as taught in Sathyanarayana above {e.g., based on the output of the machine learning model [i.e., “classification,” generating a time limited insurance coverage policy [See Ling cited above at [0226]]}. This is common to the same field of endeavor of systems and methods for extracting a plurality of features from the plurality of data sources {and} analyzing operation information of a vehicle. The combination amounts at least to combining prior art elements according to known methods to yield predictable results. As such, there exist a need to facilitate a better system and method for using machine learning models {for generating user insurance policies}, based on machine learning model classification of users {e.g., drivers} as taught in Sathyanarayana at least at [0019] and Abstract.

Ling does not explicitly teach but Kishimoto teaches:

{receiving} by a computing system from a client device, image data including a machine code; decode, using at least one processor, the machine code
Kishimoto [0031] The driving support device according to the present invention is a driving support device for supporting driving of a vehicle, etc., and a first identification information storage for storing identification information for identifying a person authorized to use the vehicle. Means, first personal information storage means for storing personal information relating to the person authorized to use the vehicle, {i.e., “information obtained” [decoded] from an “image recognition means for recognizing a license image,”} and the first identification information storage means for judging whether or not the owner of the license is the authorized person of use of the vehicle based on the identification information stored in the vehicle, and the first use authorized person judgment When the means determines that the owner of the license is an authorized person to use the vehicle

It would have been obvious to one having ordinary skill in the art just before the effective filing date of the claimed invention to modify the system taught by Ling to substitute {receiving} from a client device, image data including a machine code {and} decoding, using at least one processor, the machine code to identify a user as taught in Kishimoto above, which is common to the same field of endeavor of systems and methods for extracting a plurality of features from the plurality of data sources {and} analyzing operation information of a vehicle. The combination amounts at least to combining prior art elements according to known methods to yield predictable results. As such, there exist a need to facilitate a better system and method for {receiving} from a client device, image data including a machine code {and} decoding, using at least one processor, the machine code to identify a user as taught in Kishimoto at least at [0031].
 
Regarding claim 15: 
Ling teaches:
15. The computer-readable storage medium of claim 14, wherein the image data represents a driver's license of the user, and the machine code is a bar code. 
Applicant’s recited “machine code” has been given its broadest reasonable interpretation as supported by Applicant’s Specification at [0015] “In some examples, a computing system of a network-based application service can receive image data, including a machine code from a client device.”
Ling [0223] Data validation or verification may also be part of the process of assigning the level of risk at 726 and/or in setting the price or cost of insurance at 734. {…} teaching, the device 300 or machine include[s] an optional interface that allows a user to enter {scan codes} information (e.g., operator identification, code numbers, I.D. cards, biometric scans), this information may be received and stored in the memory of the device 300.

Regarding claim 16: 
Ling teaches:
16. The computer-readable storage medium of claim 14, wherein the plurality of data sources includes at least one of mobile sensor data, driver data, vehicle data, credit data, and social network data. 
Ling at least at Fig. 2, 6 {“520” Collecting information from multiple sources associated with driver} [0007], [0048] discussing … systems and/or methods that monitor, record and/or communicate risk-based or insurance-related data. The data may be used to quantify risk, determine a level of risk, or determine a rating or a cost of insurance [0049], [0211] {retrieving driver data from multiple sources e.g., driver current events, historical data, etc.}



Regarding claim 17: 
Ling in combination with the references above teach the limitations of claim 1; Sathyanarayana teaches:
17. The computer-readable storage medium of claim 14, wherein the plurality of features includes at least one of a Boolean feature, a numeric feature, a date feature a text feature, an image feature and an application-specific feature.  
Sathyanarayana [0019] teaching blocks S110-S150 and/or other portions of the method can employ a plurality of machine learning approaches {e.g., vector quantization; classification, etc.}; [0063] teaching, inputs to Block S130 include an exterior event and an interior event, as determined in relation to portions of Block S100 (e.g., Block S110, Block S120, etc.). Inputs to Block S130 can thus include vehicle operational data, vehicle context data, and/or driver behavior data as described above, and/or any other suitable data. Block S130 functions to produce an enriched (e.g., multivariate, weighted) dataset obtained by collecting interior event data and exterior event data from a population of vehicles and/or drivers. Block S130 can also function to determine the context, optionally including driver behavior, of a vehicle operational datum (e.g., a parameter value of one of any suitable vehicle operational parameter or characteristic).

It would have been obvious to one having ordinary skill in the art just before the effective filing date of the claimed invention to modify the system taught by Ling to substitute extracting a plurality of features from the plurality of data sources, building a feature vector representing the plurality of features and inputting the feature vector into a and using machine learning model for generating a policy based on the classification of the user {driver} as taught in Sathyanarayana above {e.g., based on the output of the machine learning model [i.e., “classification,” generating a time limited insurance coverage policy [See Ling cited above at [0226]]}. This is common to the same field of endeavor of systems and methods for extracting a plurality of features from the plurality of data sources {and} analyzing operation information of a vehicle. The combination amounts at least to combining prior art elements according to known methods to yield predictable results. As such, there exist a need to facilitate a better system and method for using machine learning models {for generating user insurance policies}, based on machine learning model classification of users {e.g., drivers} as taught in Sathyanarayana at least at [0019] and Abstract.

Regarding claim 18: 
Ling teaches:
18. The computer-readable storage medium of claim 14, comprising: update the {feature vector} based on changes to the plurality of data sources;
{…} update the policy for the user {…}
Ling at least at Fig. 2, 6 {“520” Collecting information from multiple sources associated with driver} [0007], [0048] discussing {…} The {dynamic e.g., sensor data, etc.} is used to quantify risk, determine a level of risk, or determine a rating or a cost of insurance [0049], [0211] {retrieving driver data from multiple sources e.g., driver current events, including “historical data,” etc.}

Ling does not explicitly teach but Sathyanarayana teaches:

inputting the updated feature vector into the machine learner to generate an updated classification of the user; and 
{updating the policy} based on the updated classification.  
Sathyanarayana at least at [0019] Block S130 can thus include vehicle operational data, vehicle context data, and/or driver behavior data as described above, and/or any other suitable data. Block S130 functions to produce an enriched (e.g., multivariate, weighted) dataset obtained by collecting interior event data and exterior event data from a population of vehicles and/or drivers. Block S130 can also function to determine the context, optionally including driver behavior, of a vehicle operational datum (e.g., a parameter value of one of any suitable vehicle operational parameter or characteristic); [0064]-[0066] teaching, output of the synchronization, labeling {i.e., classification}, and/or transmitting of the input data {e.g., changing input data sources} can be used for weighting the vehicle operational data, or for any other suitable purpose

It would have been obvious to one having ordinary skill in the art just before the effective filing date of the claimed invention to modify the system taught by Ling to substitute extracting a plurality of {different} features from the plurality of data sources, building a {updated} feature vector representing the plurality of features and inputting the {updated} feature vector into a and using machine learning model for updating a policy based on a updated {different} classification of the user {driver} as taught in Sathyanarayana above {e.g., incremental changes based on dynamic stimuli, the output of the machine learning model [i.e., “classification,” generating or updating a time limited insurance coverage policy based on the sensor/input data [See Ling cited above at [0226]]}. This is common to the same field of endeavor of systems and methods for extracting a plurality of features from the plurality of data sources {and} analyzing operation information of a vehicle. The combination amounts at least to combining prior art elements according to known methods to yield predictable results. As such, there exist a need to facilitate a better system and method for using machine learning models {for updating user insurance policies}, based on machine learning model classification of users {e.g., drivers} as taught in Sathyanarayana at least at [0019] and Abstract.


Regarding claim 19: 
Ling teaches:
19. A computing apparatus, the computing apparatus comprising: a processor; and a memory storing instructions that, when executed by the processor, configure the apparatus to: receive, {by a computing system from a client device, image data including a machine code; decode, using at least one processor, the machine code} to identify a user associated with the client device; 
Ling at least at Fig. 2, [0060], [0067] teaching, a driver input interface or console that allows the vehicle operator to enter an identifier (e.g., identification number) so that recorded characteristics may be associated with a particular machine operator. Alternatively, the console may include or interface a biometric sensor, such as a fingerprint or retinal scanner to identify an operator, for example. A driver authentication system may validate a driver when multiple drivers (e.g., same family members, multiple users, etc.,) operate a vehicle. Each may have different ratings (e.g., driver rating, safety score, insurance rating/score, etc.) that may be used in insurance or risk computations. 
retrieve, using the at least one processor, a plurality of data sources associated with the user and a shared vehicle associated with the user;
Ling at least at Fig. 2, 6 {“520” Collecting information from multiple sources associated with driver} [0007], [0048] discussing, The drawings illustrate exemplary embodiments and are not intended to limit the subject matter claimed. Some of the figures show systems and/or methods that monitor, record and/or communicate risk-based or insurance-related data. The data may be used to quantify risk, determine a level of risk, or determine a rating or a cost of insurance [0049], [0211] {retrieving driver data from multiple sources e.g., driver current events, historical data, etc.}
generate, using the at least one processor, a policy for the user based on the classification of the user, wherein the user is not an owner of the shared vehicle, and the policy insures the user for a limited duration.  
NO PATENTABLE WEIGHT: Negatively recited limitation, “wherein the user is not an owner of the shared vehicle.” MPEP 2115: A claim is only limited by positively recited elements. Thus, "[i]nclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims." In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963); see also In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935).
Ling at least at [0226] teaching, users may review data {…} after such reviews, or instead of them, the current or non-customer may transmit the recorded data to the insurer for the insurer's review and analysis. The analysis may determine a price (e.g., prospective or retrospective) for time limited insurance coverage policy.

Ling does not explicitly teach but Sathyanarayana teaches:

extract, using the at least one processor, a plurality of features from the plurality of data sources; build a feature vector representing the plurality of features; inputting the feature vector into a machine learner to generate a classification of the user; and 
Sathyanarayana [0019] teaching blocks S110-S150 and/or other portions of the method can employ a plurality of machine learning approaches {e.g., vector quantization; classification, etc.}; [0063] teaching, inputs to Block S130 include an exterior event and an interior event, as determined in relation to portions of Block S100 (e.g., Block S110, Block S120, etc.). Inputs to Block S130 can thus include vehicle operational data, vehicle context data, and/or driver behavior data as described above, and/or any other suitable data. Block S130 functions to produce an enriched (e.g., multivariate, weighted) dataset obtained by collecting interior event data and exterior event data from a population of vehicles and/or drivers. Block S130 can also function to determine the context, optionally including driver behavior, of a vehicle operational datum (e.g., a parameter value of one of any suitable vehicle operational parameter or characteristic).

It would have been obvious to one having ordinary skill in the art just before the effective filing date of the claimed invention to modify the system taught by Ling to substitute extracting a plurality of features from the plurality of data sources, building a feature vector representing the plurality of features and inputting the feature vector into a and using machine learning model for generating a policy based on the classification of the user {driver} as taught in Sathyanarayana above {e.g., based on the output of the machine learning model [i.e., “classification,” generating a time limited insurance coverage policy [See Ling cited above at [0226]]}. This is common to the same field of endeavor of systems and methods for extracting a plurality of features from the plurality of data sources {and} analyzing operation information of a vehicle. The combination amounts at least to combining prior art elements according to known methods to yield predictable results. As such, there exist a need to facilitate a better system and method for using machine learning models {for generating user insurance policies}, based on machine learning model classification of users {e.g., drivers} as taught in Sathyanarayana at least at [0019] and Abstract




Regarding claim 20: 
Ling teaches:
20. The computing apparatus of claim 19, wherein the image data represents a driver's license of the user, and the machine code is a bar code.  
Applicant’s recited “machine code” has been given its broadest reasonable interpretation as supported by Applicant’s Specification at [0015] “In some examples, a computing system of a network-based application service can receive image data, including a machine code from a client device.”
Ling [0223] Data validation or verification may also be part of the process of assigning the level of risk at 726 and/or in setting the price or cost of insurance at 734. {…} teaching, the device 300 or machine include[s] an optional interface that allows a user to enter {scan codes} information (e.g., operator identification, code numbers, I.D. cards, biometric scans), this information may be received and stored in the memory of the device 300.

Claims 7-13 are rejected under 35 U.S.C. §103 as being unpatentable over U.S. App. Pub. No. US 20130013347A1 to Ling, in view of US 20180365533 A1 to Sathyanarayana.
(Changes to claim language enclosed in brackets, claim language emphasized in Bold)
Regarding claim 7: 
Ling teaches:
7. A machine learning system automatically to generate a policy for a user of a shared vehicle, the system comprising: a plurality of data sources; a data pipeline, communicatively coupled to the plurality of data sources, to: 
Ling at least at Fig. 2, 6 {“520” Collecting information from multiple sources associated with driver}; [0007] A communication device links the data logging device to a network of computers, 
access the plurality of data sources and retrieve a plurality of data items associated with a user and a shared vehicle, the user not being the owner of the shared vehicle; 
NO PATENTABLE WEIGHT: Negatively recited limitation, “{…} the user not being the owner of the shared vehicle.” MPEP 2115: A claim is only limited by positively recited elements. Thus, "[i]nclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims." In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963); see also In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935).
Ling at least at Fig. 2, 6 {“520” Collecting information from multiple sources associated with driver} [0007], [0048] discussing, The drawings illustrate exemplary embodiments and are not intended to limit the subject matter claimed. Some of the figures show systems and/or methods that monitor, record and/or communicate risk-based or insurance-related data. The data may be used to quantify risk, determine a level of risk, or determine a rating or a cost of insurance [0049], [0211] {retrieving driver data from multiple sources e.g., driver current events, historical data, etc.}
{…} generate the policy for the user {…}, the policy insuring the vehicle for a limited duration.  
Ling at least at [0226] teaching, users may review data {…} after such reviews, or instead of them, the current or non-customer may transmit the recorded data to the insurer for the insurer's review and analysis. The analysis may determine a price (e.g., prospective or retrospective) for time limited insurance coverage policy.

Ling does not explicitly teach but Sathyanarayana teaches:

{extracting} a plurality of features from the plurality of data items; construct a feature vector representing the plurality of features; using a machine learner, 
generating a classification associated with the user based on the feature vector; 
{generating a policy for the user} based on the classification
Sathyanarayana [0019] teaching blocks S110-S150 and/or other portions of the method can employ a plurality of machine learning approaches {e.g., vector quantization; classification, etc.}; [0063] teaching, inputs to Block S130 include an exterior event and an interior event, as determined in relation to portions of Block S100 (e.g., Block S110, Block S120, etc.). Inputs to Block S130 can thus include vehicle operational data, vehicle context data, and/or driver behavior data as described above, and/or any other suitable data. Block S130 functions to produce an enriched (e.g., multivariate, weighted) dataset obtained by collecting interior event data and exterior event data from a population of vehicles and/or drivers. Block S130 can also function to determine the context, optionally including driver behavior, of a vehicle operational datum (e.g., a parameter value of one of any suitable vehicle operational parameter or characteristic).

It would have been obvious to one having ordinary skill in the art just before the effective filing date of the claimed invention to modify the system taught by Ling to substitute extracting a plurality of features from the plurality of data sources, building a feature vector representing the plurality of features and inputting the feature vector into a and using machine learning model for generating a policy based on the classification of the user {driver} as taught in Sathyanarayana above {e.g., based on the output of the machine learning model [i.e., “classification,” generating a time limited insurance coverage policy [See Ling cited above at [0226]]}. This is common to the same field of endeavor of systems and methods for extracting a plurality of features from the plurality of data sources {and} analyzing operation information of a vehicle. The combination amounts at least to combining prior art elements according to known methods to yield predictable results. As such, there exist a need to facilitate a better system and method for using machine learning models {for generating user insurance policies}, based on machine learning model classification of users {e.g., drivers} as taught in Sathyanarayana at least at [0019] and Abstract.



Regarding claim 8: 
Ling teaches:
8. The machine learning system of claim 7, wherein the data pipeline includes a unified processing framework, a data store, and data warehouse, the unified processing framework to retrieve the plurality of data items from the plurality of data sources, processes the plurality of data items to generate processed data items, and to store the processed data items in the data store, 
Ling at least at Fig. 2, 6 {“520” Collecting information from multiple sources associated with driver} [0007], [0048] discussing, The drawings illustrate exemplary embodiments and are not intended to limit the subject matter claimed. Some of the figures show systems and/or methods that monitor, record and/or communicate risk-based or insurance-related data. The data may be used to quantify risk, determine a level of risk, or determine a rating or a cost of insurance [0049], [0211] {retrieving driver data from multiple sources e.g., driver current events, historical data, etc.}     
at least a portion of the processed data items being persisted to the data warehouse. 
Ling at least at [0212] In some applications, a database 518 retains data from many customers and/or potential customers 206 and/or other drivers/operators. In time, an insurer may use the accumulated underwriting, rating, or driver score information from individual customers 520 to establish relationships between users or user profiles and levels of risk.

Regarding claim 9: 
Ling teaches:
9. The machine learning system of claim 8, wherein the data pipeline includes a virtualization layer having a plurality of analytical tools accessible to retrieve the processed data stored in the data store.  
Ling at least at Fig. 2, [0286] teaching, a parallel database system (not shown) may be accessed by one, two, or more processors that may service database management requests, such as structured query language, transaction logging, input/output handling, and data buffering. It may provide quick access to databases across multiple storage devices.

Regarding claim 10: 
Ling teaches:
10. The machine learning system of claim 8, wherein the data pipeline further includes an underwriting platform, coupled to access the data store, and generate underwriting data based on the processed data items stored in the data store.  
Ling at least at Fig. 2, 6 {“520” Collecting information from multiple sources associated with driver} [0007], [0048] Some of the figures show systems and/or methods that monitor, record and/or communicate risk-based or insurance-related data. The data may be used to quantify risk, determine a level of risk, or determine a rating or a cost of insurance [0049], [0211] 
Regarding claim 11: 
Ling teaches:
11. The machine learning system of claim 8, wherein the data pipeline further includes a marketing platform, coupled to access the data store, and to generate marketing data based on the processed data items stored in the data store.  
Ling at least at Fig. 2, [0213] Data acquired by the unit of risk 200 or device 300 may be used for insurance and non-insurance purposes, such as advertising and marketing; 

Regarding claim 12: 
Ling teaches:
12. The machine learning system of claim 8, wherein the data pipeline further includes a policy management system, the policy management system to generate the policy for the user {…} based on the classification. 
Ling at least at [0226] teaching, users may review data {…} after such reviews, or instead of them, the current or non-customer may transmit the recorded data to the insurer for the insurer's review and analysis. The analysis may determine a price (e.g., prospective or retrospective) for time limited insurance coverage policy.

Ling does not explicitly teach but Sathyanarayana teaches: 

generate the policy for the user based on the classification
Sathyanarayana [0019] teaching blocks S110-S150 and/or other portions of the method can employ a plurality of machine learning approaches {e.g., vector quantization; classification, etc.}; [0063] teaching, inputs to Block S130 include an exterior event and an interior event, as determined in relation to portions of Block S100 (e.g., Block S110, Block S120, etc.). Inputs to Block S130 can thus include vehicle operational data, vehicle context data, and/or driver behavior data as described above, and/or any other suitable data. Block S130 functions to produce an enriched (e.g., multivariate, weighted) dataset obtained by collecting interior event data and exterior event data from a population of vehicles and/or drivers. Block S130 can also function to determine the context, optionally including driver behavior, of a vehicle operational datum (e.g., a parameter value of one of any suitable vehicle operational parameter or characteristic).

It would have been obvious to one having ordinary skill in the art just before the effective filing date of the claimed invention to modify the system taught by Ling to substitute generating an insurance policy based on the classification of the user {driver} as taught in Sathyanarayana above. This is common to the same field of endeavor of systems and methods for extracting a plurality of features from the plurality of data sources {and} analyzing operation information of a vehicle. The combination amounts at least to combining prior art elements according to known methods to yield predictable results. As such, there exist a need to facilitate a better system and method for using machine learning models {for generating user insurance policies}, based on machine learning model classification of users {e.g., drivers} as taught in Sathyanarayana at least at [0019] and Abstract.

Regarding claim 13: 
Ling in combination with the references above teach the limitations of claim 1; Sathyanarayana teaches:
13. The machine learning system of claim 7, wherein the machine learner generates the classification using a training phase and a labeling phase, the machine learner to receive labeled training data during the training phase, and to generate the classification of the user based on rules generated during the training phase and applied to the feature vector.  
Sathyanarayana [0019], [0023] teaching variants of the method can create a dataset derived from real-world events (e.g., non-simulated events) that can be used to train autonomous vehicle control models. Such datasets can include a clean (e.g., structured, labeled, pre-classified, categorized, devoid of false positives or false negatives, etc.) set of skilled driving actions and/or vehicle operations (e.g., actions and/or operations that comply with traffic guidelines, avoid adverse vehicle events, etc.)  






Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
(1) U.S. Patent Application Publication US 20200210973 A1 to Bull. 
(2) U.S. Patent Application Publication US 20200033868A1 to Palanisamy
(3) U.S. Patent No. US 11216888 B2 to Perl.
(4) U.S. Patent Application Publication US20190180358A1 to Nandan.
(5) U.S. Patent Application Publication US20190354583A1 to Ralhan.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to XAVIER BENNETT whose telephone number is (303) 297-4316.  The examiner can normally be reached on 10:00AM to 6:00PM (MT).
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BENNETT SIGMOND can be reached at (303) 297-4411. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
	If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/X.M.B./Examiner, Art Unit 3694

/BENNETT M SIGMOND/Supervisory Patent Examiner, Art Unit 3694